579 F.2d 971
The LOUISIANA LAND AND EXPLORATION COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 76-4380.
United States Court of Appeals,Fifth Circuit.
Sept. 11, 1978.

H. H. Hillyer, Jr., New Orleans, La., for petitioner.
Howard E. Shapiro, Sol., Drexel D. Journey, Gen. Counsel, McNeill Watkins, II, Atty., FERC, Washington, D.C., for Federal Energy Regulatory Commission.
Richard A. Solomon, Sheila S. Hollis, Washington, D.C., for Public Service Comm. of N.Y.
(Opinion May 30, 1978, 5 Cir., 1978, 574 F.2d 204).
Before BROWN, Chief Judge, and GODBOLD and RONEY, Circuit Judges.

BY THE COURT:

1
The application for rehearing is DENIED, and the alternative motion that we refer the case to the Federal Energy Regulatory Commission for recalculation of the refund obligation is DENIED.  The Commission should, however, allow additional hearing on whether refunds should be recalculated as urged in the alternative motion.